Citation Nr: 1550576	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for Parkinson's disease residuals.

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010 and December 2010 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2014, the Board, in pertinent part, granted a 50 percent rating for Parkinson's disease and remanded the issues of entitlement to service connection for erectile dysfunction and peripheral neuropathy due to service-connected diabetes mellitus.  To date, the Agency of Original Jurisdiction (AOJ) has not returned the remanded issues to the Board.

In April 2015, the Appeals Management Center (AMC) effectuated the Board's grant of benefits in a rating decision that assigned a 40 rating for tardive dyskinesia due to Parkinson's disease of the upper extremities and a 10 percent rating for tardive dyskinesia due to Parkinson's disease of the lower extremities.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in June 2015, on the basis of a Joint Motion for Remand (Joint Motion), vacated and remanded the Board's decision to the extent it denied entitlement to a disability rating in excess of 50 percent for Parkinson's disease and failed to discuss whether the Veteran or the record raised the issue of entitlement to SMC.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's Parkinson's disease residuals have worsened since his last VA examination in March 2014.  
During the March 2014 VA examination, the Veteran reported that he was independent with all activities of daily living.  The Veteran noted difficulty walking and that his wife helps him in and out of the bathtub and occasionally helps button his shirts and cut his food.  The examiner opined that the Veteran's disability resulted in mild functional loss.

In July 2015, the Veteran and his wife reported that he needs constant aid and attendance.  They explained that he relies heavily on his wife to assist with activities of daily living, such as getting in and out of bed, bathing, dressing, cooking, and eating.  He explained that twice per day, his tremors are so severe that he is unable to feed himself because he cannot grasp his utensils.

In an August 2015 brief, the Veteran's attorney contends that his Parkinson's disease residuals result in functional limitation tantamount to loss of use of the upper and lower extremities.

As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).  The examiner is to address the current severity of the Veteran's Parkinson's disease residuals of the extremities as well as whether the Veteran's service-connected disabilities result in the need for regular aid and attendance or housebound status.

Upon remand, the AOJ is to obtain complete VA treatment records from November 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from November 2009.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to review the entire claims file and provide a complete rationale for all opinions expressed.

The examiner is to identify the current severity of the Veteran's service-connected Parkinson's disease residuals with respect to the upper and lower extremities.

The examiner is to address whether any of the Veteran's extremities have effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.

The examiner is to address whether the combined effect of the Veteran's service-connected disabilities renders him bedridden, housebound, or in need of regular aid and attendance.  The examiner is to specifically address the Veteran's ability to dress and keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; his ability to feed himself in light of loss of coordination of upper extremities or through extreme weakness; his ability to attend to the wants of nature; and any other incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




